         Case 1:19-cv-11317-LAP Document 16 Filed 02/11/21 Page 1 of 2




                    SLK
          STEWART LEE KARLIN LAW GROUP, P.C.
                  Daniel E. Dugan, Esq.
                             111 John Street, 22nd Floor
                             New York, New York 10038
                               (212) 792-9670/Office
                                 (212) 732-4443/Fax
                              dan@stewartkarlin.com
MEMBER OF THE BAR                                            Concentrating in Employment, Education,
NEW YORK & NEW JERSEY                                        Insurance and Commercial Law



February 11, 2021

Via ECF
Honorable Loretta A. Preska
United States District Judge
Southern District of New York
500 Pearl Street, Room 2220
New York, NY 10007

       Re:    Terpunov v. New York City Health and Hospitals Corporation
              19-cv-11317 (LAP)

Dear Judge Preska:

       I represent Plaintiff Arkadiy Terpunov in the above-referenced action. Pursuant to Your
Honor’s request at yesterday’s conference, I write on behalf of both parties to propose the
following Scheduling Order:

       1. Deadline for Completion of Rule 26(a)
          initial disclosures:                                              February 24, 2021

       2. First requests for production of documents and
          for interrogatories to be served by:                              March 12, 2021

       3. Responses to production requests and interrogatories:             May 12, 2021

       As per Your Honor’s instruction, the parties are proposing a status conference be held
following the exchange of document discovery, during the week of May 17th, 2021, subject to the
Court’s availability.
         Case 1:19-cv-11317-LAP Document 16 Filed 02/11/21 Page 2 of 2




                  SLK
Honorable Loretta A. Preska
February 11, 2021
Page 2

       Thank you for your consideration of this request.


                                                   Very truly yours,

                                                   s/ Daniel E. Dugan
                                                   Daniel E. Dugan, Esq.
                                                   Stewart Lee Karlin Law Group, P.C.


CC:    Nicholas Green, Assistant Corp. Counsel
       (Attorney for Defendants) via ECF
